Citation Nr: 0424598	
Decision Date: 09/07/04    Archive Date: 09/15/04

DOCKET NO.  03-09 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether T-, and R-, may be recognized as the veteran's 
adopted children for Department of Veterans Affairs purposes.  


WITNESS AT HEARING ON APPEAL

The appellant


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from April 1940 to July 1943.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Phoenix, Arizona, Regional Office (RO) which determined that 
T-, and R-, may not be recognized as the veteran's adopted 
children for Department of Veterans Affairs (VA) purposes.  
In July 2003, the appellant was afforded a hearing before the 
undersigned Veterans Law Judge sitting at the RO.  

Throughout this appeal, the appellant has received assistance 
from Disabled American Veterans (DAV), however, the file does 
not contain a VA form 21-22 "Appointment of Veterans Service 
Organization as Claimant's Representative" signed by the 
appellant.  Accordingly, the Board finds that the appellant 
has represented herself throughout this appeal, and notice of 
this decision will not be sent to DAV as to do so without 
such authorization would violate her privacy.  

For the reasons and bases discussed below, T-, and R-, may 
not be recognized as the veteran's adopted children for VA 
purposes.  


FINDINGS OF FACT

1.  The veteran died in February 1981.  

2.  T-, the veteran's grandchild, was born in December 1984.  

3.  R-, the veteran's grandchild, was born in July 1990.  

4.  The appellant adopted T-, and R-, in July 1999.  


CONCLUSION OF LAW

T-, and R-, may not be recognized as the veteran's adopted 
children for VA purposes.  38 U.S.C.A. §§ 101, 1311, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.57 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Adopted Children for VA Purposes

Additional VA dependency and indemnity compensation (DIC) 
benefits will be paid where there is a surviving spouse with 
one or more children below the age of eighteen of a deceased 
veteran.  38 U.S.C.A. § 1311 (West 2002).  Generally, a child 
of a veteran is defined as an unmarried person who is either 
a legitimate child; a child legally adopted before the age of 
18; a stepchild who acquired that status before the age of 18 
and who is a member of the veteran's household or was a 
member of the veteran's household at the time of the 
veteran's death; or an illegitimate child and who is either 
under the age of 18; became permanently incapable of 
self-support prior to the age of 18; or is pursuing a course 
of instruction at an approved educational institution after 
reaching the age of 18 and until completion of education or 
training (but not after reaching the age of 23).  38 U.S.C.A. 
§ 101(4) (West 2002); 38 C.F.R. § 3.57 (2003).  

A person shall be deemed, as of the date of death of the 
veteran, to be the legally adopted child of the deceased 
veteran if such person was (1) living in the veteran's 
household at the time of his death; (2) adopted by the 
veteran's spouse under a decree issued within two years of 
the veteran's death; and (3) not receiving from an individual 
other than the veteran or the veteran's spouse, or from a 
welfare organization which furnishes services or assistance 
for children, recurrent contributions of sufficient size to 
constitute the major portion of the child's support.  38 
U.S.C.A. § 101(4)(A) (West 2002); 38 C.F.R. § 3.57(c) (2003).  

The appellant asserts on appeal that T-, and R-, the 
veteran's grandchildren, should be considered to be the 
veteran's adopted children for VA purposes.  The veteran's 
death certificate states that he died on February [redacted], 1981.  
T-'s birth certificate states that she was born December [redacted] 
1984.  R-'s birth certificate states that he was born on July 
15, 1990.  A July 1999 Order of Adoption from the 
[redacted], Arizona, Superior Court reports that the appellant 
adopted T-, and R-.  

At the July 2003, hearing before the undersigned Veterans Law 
Judge, the appellant acknowledged that both T-, and R-, were 
born after the veteran's death.  Notwithstanding that fact, 
she believed that she was entitled to additional VA DIC 
benefits as she had legally adopted them and provided their 
support.  

The Board observes that T-, was born over three and a half 
years after the veteran's death.  R- was born over five years 
after his death.  They could therefore have neither lived in 
the veteran's household at the time of his demise nor been 
adopted by the appellant within two years of the date of the 
veteran's death.  Given these facts, the Board concludes that 
T-, and R-, may not be recognized as the veteran's adopted 
children for VA purposes.  

In addressing the appellant's contentions that she is 
entitled to additional VA DIC benefits as she had legally 
adopted T-, and R-, and provided for their support, the Board 
notes that the appellant has not advanced a claim upon which 
relief may be granted.  The applicable laws and regulations 
direct that additional VA DIC benefits will be paid for the 
adopted children of a deceased veteran.  T-, and R-, may not 
be considered to be the veteran's adopted children for VA 
purposes.  In reviewing a comparable factual scenario, the 
United States Court of Appeals for Veterans Claims (Court) 
has held that where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet App 426, 430 (1994).  
The law in this case does not provide for recognition of 
either T-, or R-, as the veteran's adopted children for VA 
purposes.  


II.  VCAA

In reviewing the issue of whether T-, and R-, may be 
recognized as the veteran's adopted children for VA purposes, 
the Board observes that the VA has secured or attempted to 
secure all relevant documentation to the extent possible.  
There remains no issue as to the substantial completeness of 
the appellant's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2003).  The 
appellant was afforded a hearing before the undersigned 
Veterans Law Judge sitting at the RO.  The hearing transcript 
is of record.  The RO apparently failed to provide an 
adequate Veterans Claims Assistance Act of 2000 (VCAA) notice 
to the appellant which informed her of the evidence needed to 
support her claim; what actions she needed to undertake; and 
how the VA would assist her in developing her claim.  

Under 38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. 
§ 3.159(b) (2003), the VA is required to inform the appellant 
(1) of the information and evidence not of record that is 
necessary to substantiate her claim, (2) the information and 
evidence that the VA will seek to provide, (3) the 
information and evidence that the appellant is expected to 
provide; and (4) notice that the appellant is to provide any 
evidence in her possession that pertains to the claim.  A 
VCAA notice was not provided to the appellant.  However, the 
Board finds that such deficiency is not prejudicial to the 
appellant given the law and not the evidence is dispositive 
of the appellant's claim.  Sabonis v. Brown, 6 Vet App 426, 
430 (1994).  


ORDER

T-, and R-, may not be recognized as the veteran's adopted 
children for VA purposes.  



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



